EXHIBIT Enterprise Products GP, LLC Unaudited Condensed Consolidated Balance Sheet at June 30, 2008 ENTERPRISE PRODUCTS GP, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at June 30, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization 3 Note 2 – General Accounting Policies and Related Matters 4 Note 3 – Accounting for Unit-Based Awards 7 Note 4 – Financial Instruments 11 Note 5 – Inventories 15 Note 6 – Property, Plant and Equipment 16 Note 7 – Investments In and Advances to Unconsolidated Affiliates 17 Note 8 – Intangible Assets and Goodwill 17 Note 9 – Debt Obligations 18 Note 10 – Member’s Equity 20 Note 11– Business Segments 21 Note 12– Related Party Transactions 22 Note 13 – Commitments and Contingencies 26 Note 14 – Significant Risks and Uncertainties – Weather-Related Risks 28 Note 15 – Condensed Financial Information of EPO 29 Note 16 – Subsequent Events 29 1 ENTERPRISE PRODUCTS GP, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT JUNE 30, 2008 (Dollars in thousands) ASSETS Current assets Cash and cash equivalents $ 24,711 Accounts and notes receivable - trade, net of allowance for doubtful accounts of $14,979 2,525,084 Accounts receivable - related parties 53,598 Inventories 463,721 Prepaid and other current assets 263,421 Total current assets 3,330,535 Property, plant and equipment, net 12,407,006 Investments in and advances to unconsolidated affiliates 869,177 Intangible assets, net of accumulated amortization of $386,453 888,164 Goodwill 591,652 Deferred tax asset 3,015 Other assets 91,582 Total assets $ 18,181,131 LIABILITIES AND MEMBER’S EQUITY Current liabilities Accounts payable – trade $ 346,979 Accounts payable - related parties 61,014 Accrued product payables 2,703,391 Accrued expenses 64,990 Accrued interest 139,456 Other current liabilities 312,818 Total current liabilities 3,628,648 Long-term debt:(see Note 9) Senior debt obligations – principal 6,499,500 Junior subordinated notes – principal 1,250,000 Other 19,007 Total long-term debt 7,768,507 Deferred tax liabilities 20,983 Other long-term liabilities 69,392 Minority interest 6,068,935 Commitments and contingencies Member’s equity, including other comprehensive income of $97,982 624,666 Total liabilities and member's equity $ 18,181,131 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 ENTERPRISE PRODUCTS GP, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT JUNE 30, 2008 Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Company Organization CompanyOrganization Enterprise Products GP, LLC is a Delaware limited liability company that was formed in May 1998 to become the general partner of Enterprise Products Partners L.P.The business purpose of Enterprise Products GP, LLC is to manage the affairs and operations of Enterprise Products Partners L.P.At June 30, 2008, Enterprise GP Holdings L.P. owned 100% of the membership interests of Enterprise Products GP, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “the Company” are intended to mean and include the business and operations of Enterprise Products GP, LLC, as well as its consolidated subsidiaries, which include Enterprise Products Partners L.P. and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise Products Partners is a publicly traded Delaware limited partnership, the registered common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, individually as the general partner of Enterprise Products Partners, and not on a consolidated basis. Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).Enterprise Products Partners and EPO were formed to acquire, own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. References to “Enterprise GP Holdings” mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries.Enterprise GP Holdings is a publicly traded Delaware limited partnership, the registered units of which are listed on the NYSE under the ticker symbol “EPE.”References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” mean TEPPCO Partners, L.P., a publicly traded affiliate, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and is wholly owned by Enterprise GP Holdings. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer
